Citation Nr: 1206242	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of gunshot wound, left shoulder, Muscle Group I, evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of gunshot wound, left shoulder, Muscle Group III, evaluated as 20 percent disabling prior to November 23, 2010 and 30 percent disabling beginning November 23, 2010.

3.  Entitlement to a separate, compensable evaluation for residuals scars, GSW left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to April 1996. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The Veteran testified before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims file.  Thereafter, this case was remanded in September 2010 for further development.  That development having been completed, the case is now again before the Board.

In an October 2011 rating decision, the RO found clear and unmistakable error in the July 1998 rating decision that originally granted service connection for residual scars from gunshot wound (GSW) to the left shoulder and chest and granted separate, compensable evaluations for injury residuals to Muscle Groups I and III.  Residuals of GSW to left shoulder Muscle Group I, shoulder girdle with scar was evaluated as 10 percent disabling, effective from January 1998.  Residuals of GSW to left shoulder Muscle Group III, deltoid with scar, was evaluated as 20 percent disabling from January 1998, and as 30 percent disabling effective November 23, 2010.  Notwithstanding, as these evaluations do no constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the issue concerning entitlement to increased evaluations for these disabilities remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

VA treatment records show that the Veteran has been diagnosed with osteoarthritis in the left shoulder.  In his April 2007 claim the Veteran specifically claimed service connection for arthritis of the left shoulder.  This issue of service connection for arthritis of the left shoulder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's dominant hand is his left hand.

2.  The Veteran's GSW residuals of left shoulder are manifested by no more than moderate impairment of Muscle Group I.

3.  The Veteran's GSW residuals of the left shoulder was manifested by no more than moderate impairment of Muscle Group III through November 22, 2010, and no more than moderately severe impairment of Muscle Group III beginning November 23, 2010.

4.  Beginning September 18, 2007, and resolving all doubt in the Veteran's favor, the GSW residuals of left shoulder are manifested by a tender entrance scar measuring less than six square inches.

5.  The Veteran's GSW residuals of left shoulder are manifested by an exit scar that is asymptomatic and measuring less than six square inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for GSW, left shoulder, Muscle Group I, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.25, 4.56, 4.73, Diagnostic Code 5301 (2011).

2.  The criteria for an evaluation for GSW, left shoulder, Muscle Group III greater than 20 percent prior to November 23, 2010 and 30 percent beginning November 23, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.25, 4.56, 4.73, Diagnostic Code 5303 (2011).

3.  Beginning September 18, 2007, the criteria for the assignment of a separate 10 percent evaluation for a tender entrance scar as residual of GSW, left shoulder, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the present case, the Veteran filed this claim for increased rating in April 2007.  The RO sent the Veteran a letter in September 2007 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence, and of the effective-date element.  The notice included information on how VA determines disability evaluations and effective dates.  In July 2008, additional notice of how the VA determines the evaluation of skin disabilities was provided.  

Pursuant to the Board's remand in September 2010, the RO re-evaluated and granted compensable evaluations for the Veteran's GSW residuals, left shoulder, under Diagnostic Codes 5301 and 5303.  In the October 2011 supplemental statement of the case in which the Veteran was informed of this decision, the RO provided notice of the criteria involved.  

To the extent that the Veteran may not have been provided full notice until after the initial adjudication of his claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations in March 1998, September 2007, September 2009, and November 2010.  The examinations were based on interview and examination of the Veteran, review of the claims file, and clinical tests.  

The Veteran's representative appears to have argued that the Veteran's disability has worsened in severity in a January 2012 statement, but provided no supporting details for this statement.  In particular, the representative did not indicate the nature of the worsening nor did the representative contend that prior examinations did not adequately present the Veteran's overall disability picture related to his GSW.  It appears that the representative general statement regarding worsening is a reiteration of the Veteran's testimony before the undersigned Veteran's Law Judge in July 2010 that his left shoulder disability had increased in severity since the last (September 2009) VA examination.  In light of this assertion, a VA examination was conducted in November 2010 and included examination for muscle, joint, and neurological injury to the left shoulder.  At the time of the examination, the Veteran did not raise any additional complaints concerning his left shoulder disability that were not addressed in examinations conducted in 2007, 2009, and 2010, and he stated that he was not taking medication, exercise, or physical therapy for the condition.  While VA treatment records dated through 2009 indicate that the Veteran has received prescribed medication for left shoulder pain, these records reflect left shoulder treatment and complaints consistent with those reflected in the 2010 VA examination report.  Moreover, there has been no communication form the Veteran since the last examination asserting that he has increased symptomatology associated with his GSW.  As neither the record nor the Veteran's representative have raised an issue concerning the left shoulder that is not addressed by the recent VA examination nor identified any insufficiency in the 2010 examination report, the Board finds that the November 2010 VA examination provides, combined with the VA examinations previously of record, a sufficient basis upon which to adjudicate this claim.  They are therefore adequate for the purpose of evaluating this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In its October 2011 supplemental statement of the case, the RO noted that it attempted to obtain additional VA treatment records concerning the Veteran's left shoulder disability but found none.  The RO observed that the Veteran did not respond to a previous duty to assist letter requesting additional evidence to substantiate his claim.  A September 2010 letter is of record inviting the Veteran to provide additional evidence concerning his left shoulder claim.  The letter properly identified the issue at the outset as entitlement to an increased evaluation for residuals scars from the GSW to the left shoulder and chest, but in the body of the letter incorrectly identified the issues as hearing loss.  Notwithstanding the error, it is clear from the face of the letter that the RO intended to address the matter herein on appeal.  The Veteran did not respond.

The Veteran and his representative have had the opportunity to identify any outstanding evidence that could be obtained to substantiate this claim.  They have not done so.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

The Veteran seeks higher evaluations for his left shoulder residuals than have been assigned.  At the outset, the Board notes that, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Muscle Group I involves the extrinsic muscles of the shoulder girdle including the (1) trapezius, (2) levator scapulae and (3) serratus magnus which govern functioning of upward rotation of the scapula and the elevation of arm above shoulder level.  Moderate impairment of the dominant arm is evaluated as 10 percent disabling, moderately severe impairment is afforded a 30 percent evaluation, and severe impairment is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Muscle Group III involves the intrinsic muscles of the shoulder girdle including the (1) pectoralis major I (clavicular) and the (2) deltoid which govern function of elevation and abduction of the arm to the level of the shoulder, active with muscles (1) and (2) (pectoralis major II (costosternal) and latissimus dorsi and teres major (terres major, although technically an intrinsic muscle, is included with latissimus dorsi)) in forward and backward swing of the arm.  Moderate impairment of the dominant arm is evaluated as 20 percent disabling, moderately severe impairment is afforded a 30 percent evaluation, and severe impairment is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).

Limitation of shoulder joint motion is evaluated under Diagnostic Codes 5200 and 5201.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5201 affords a 20 percent evaluation for limitation of the arm at the shoulder level, 30 percent at midway between the side and shoulder level, and 409 percent to 25 degrees from the side (major side).  Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation.  A 30 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and ability to reach the mouth and head.  A 40 percent is warranted for intermediate ankylosis between favorable and unfavorable.  A 50 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in this case, as the October 2011 rating decision, based on a finding of CUE in the original 1998 rating decision that granted service connection for the subject disabilities, has re-assigned the evaluations concerning the residuals of GSW left shoulder from January 1998, the Board will consider the evaluations effective the date of service connection as well.  Cf. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than other times when his disability was less severe).

Background

Service treatment records show the Veteran was shot while in a bar in 1994.  He initially reported to a private emergency hospital and was treated for a through and through GSW to the left shoulder and chest.  Initial reports stated that the exit wound was out of the left shoulder, but later reports noted that the gunshot entered the mid deltoid and exited the pectoralis minor.  There were no findings of bone or nerve involvement.  The wounds were dressed and the records show the wound healed without infection.

A March 1998 VA examination shows that the Veteran reported sustaining a superficial gunshot wound to his left shoulder with entrance wound in the lateral left shoulder and exit wound in the left upper anterior chest.  He noted that it was treated with dressings and healed.  The Veteran complained of occasional left shoulder pain.  The examiner described the wounds as well healed with no tenderness to palpation, no swelling or deformities and circular entrance and exit scars approximately 1/2 inch x 1/2 inch about 6-1/2 inches apart.  There were no findings of skin, subcutaneous, or muscle loss.  Range of motion of the left shoulder was measured at 150 degrees flexion, zero degrees extension, 150 degrees abduction, zero degrees adduction, 85 degrees external rotation, and 70 degrees internal rotation.  Left hand grip strength was found to be good without abnormal function.  Results of X-rays showed no significant osseous, joint, or soft tissue abnormality.  The examiner diagnosed residuals of GSW to the left shoulder with wounds appearing superficial, healed, and without sequelae except occasional left shoulder pain.

Service connection was granted for residuals of GSW to the left shoulder in a July 1998 rating decision.  The July 1998 rating decision assigned a noncompensable evaluation under Diagnostic Code 7805 for residuals scars, GSW to left shoulder and chest, effective in January 1998.

In 2007, the Veteran claimed an increase for his service-connected left shoulder GSW residuals.  

A September 2007 QTC examination for muscles and joints shows that the Veteran complained of aching pain in the left shoulder travelling to his forearm at a level of seven of ten.  It is relieved by medication, Meloxicam.  He also reported loss of strength, weakness, and impairment of coordination.  He reported being unable to keep up with normal work requirements when he is in pain, and that he cannot lift heavy objects, throw, lift his arm, or use his hand.  The examiner noted that the Veteran is left hand dominant.  The examiner noted objective observations of impairment of Muscle Groups I and III.  Palpation of the muscle revealed no loss of deep fascia or muscle substance, impairment of muscle tone, adherence to underlying structures, intermuscular scarring, or adhesion to the bone.  Strength was measured at 4 of 5 in both Muscle Groups, but there was no muscle herniation, and no tendon, bone, joint or nerve damage was found.  The left shoulder joint exhibited tenderness to palpation of the deltoid area but showed no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  Range of motion was measured at flexion 140 with pain at 140, abduction at 130 with pain at 130, external rotation at 60 with pain at 60, and internal rotation at 85 with no notation of pain.  Left shoulder joint motion was additionally limited by pain after repetitive motion but not fatigue, weakness, lack of endurance or incoordination.  Additional limitation of motion was by zero degrees.  Neurological examination and X-ray findings were within normal limits.  The entrance scar was measured at 2 by 2 centimeters and was located at in the deltoid area.  The exit scar was measured at 2 by 2 centimeters and located in the left upper chest near the midclavicular line.  Both were described as hyperpigmented and of abnormal texture but measuring less than six square inches.  The examiner initially observed no tenderness at the scar sites, but then in the diagnoses, stated that the Veteran was objectively observed to exhibit tenderness at the entrance and exit wounds and tenderness around the entrance scar.  However, there were no findings of disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation associated with the scars.  The examiner diagnosed GSWs to the left shoulder and chest with scars.  

In a November 2007 rating decision, the RO granted a 10 percent evaluation effective in April 2007 under Diagnostic Code 5303-5301.  In his February 2008 notice of disagreement, the Veteran argued his disability had worsened.  

A September 2009 QTC examination for muscle and joints report shows subjective complaints of constant left shoulder and arm weakness and pain at a level of eight out of ten.  The Veteran had no loss of strength, weakness, easy fatigability, impairment of coordination, or inability to control movement.  He reported he cannot lift heavy things anymore and that he cannot keep up with work requirements because he must stop work until pain subsides.  The examiner noted objective observations of loss of deep fascia on palpation to Muscle Group III without loss of muscle substance or impairment of muscle tone.  There was adherence of the muscle to the underlying structures but no intermuscular scarring or herniation, and no adhesion to the bone.  There was no involvement of tendon, bone, joint or nerve.  Strength was measured at 5 of 5, and the examiner did not find that left shoulder function was affected.  Range of left shoulder joint motion was measured at 100 degrees flexion with pain at 100, 100 degrees abduction with pain at 100, and external and internal rotation at 90 degrees, respectively, with no notation made for pain.  Range of motion was noted to be possible even after repetitive motion, and no additional degree of limitation of motion was found.  Neurological examination and results of X-rays were found to be within normal limits.  The examiner found two scars associated with the GSW.  A circular, nonlinear scar was described as measuring 1.2 by 1.2 centimeters (or 1.44 square centimeters).  It was not painful on examination and there were no findings of skin breakdown, inflammation, edema, keloid formation, or limitation of joint or body part motion or function.  The scar was found to be disfiguring and to be a deep scar with underlying tissue damage.  A superficial linear scar measuring 1.8 by 1 centimeter was described on the left side of the chest.  It was described as disfiguring but there were no findings of pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or limitation of joint or body part movement or function.  The examiner diagnosed GSW to the left shoulder with residual decreased range of motion and scar, and GSW to the chest, quiescent with residuals scars.  

In a hearing before the undersigned Veterans Law Judge in July 2010, the Veteran argued that VA examination had determined the GSW had impacted two Muscle Groups in the left shoulder, and the Veteran and his representative argued that CUE had been committed in the original 1998 rating decision.  The Veteran further testified that he felt pain, lessened strength and decreased range of motion in his left shoulder.  He testified he was limited to lifting 20 to 25 pounds, and that this tremendously impacted his employment, because he was required to lift heavy merchandise and change out steel shelving.  He sometimes experienced a burning sensation, which caused him to stop until it subsided.  He testified he did not engage in sports.  Treatment consisted of prescribed medications.  He further testified he felt frequent tenderness at the site of the exit scar.  

November 2010 VA examinations for muscle, joint and neurological disorders were conducted pursuant to the Board's September 2010 remand.  The Veteran reported complaints of increased pain at the extremes of motion in the left shoulder with progressive restriction in range of motion, muscle pain and weakness, joint pain, stiffness, weakness, and decreased range of motion.  The Veteran indicated that he was not then taking medication, exercising or in physical therapy for this condition.  The examiner noted that the Veteran's dominant hand was his left hand, and found objective observations of injury to the deltoid muscle with strength measured at 4 of 5 in Muscle Group III but 5 of 5 in Muscle Group I.  There was no intermuscular scarring and muscle function was found to be normal in terms of comfort, endurance, and strength sufficient to perform activities of dialing living.  There were no findings of nerve, tendon, or bone damage; muscle herniation; or loss of deep fascia or muscle substance.  The examiner did find that left shoulder joint motion was limited by the muscle injury.  Range of active left shoulder joint motion was zero to 90 degrees flexion, zero to 90 degrees abduction, zero to 30 degrees internal rotation, and zero to 50 degrees external rotation with objective evidence of pain upon motion.  Repetitive motion resulted in pain but no additional limitations.  Neurological examination showed normal vibratory sense and pin prick over the left shoulder area.  The examiner described a round entry wound scar at the left deltoid measuring 1.3 centimeters and an irregular round exit scar at the left anterior superior chest measuring 1.4 centimeters.  There were no findings of pain or tenderness, or adherence at the scar sites.  The examiner diagnosed GSW left shoulder with through and through injury, weakness and restricted motion of the deltoid muscle range with intact neurological findings.  

VA treatment records from 2007 through 2009 reflect complaints of and treatment, including prescribed medication, for the left shoulder symptomatology.

In October 2010, the RO granted a 10 percent evaluation for residuals of GSW to the left shoulder, Muscle Group I, effective in January 1998, a 20 percent evaluation for residuals of GSW to the left shoulder, Muscle Group III, effective from January 1998 to November 22, 2010, and a 30 percent evaluation for residuals of GSW to the left shoulder, Muscle Group III, effective November 23, 2010.  The Veteran continues to argue that increased evaluations are warranted therefor. 

GSW to the Left Shoulder Muscle Group I

From 1998 to 2007, the medical evidence reflects that the Veteran reported occasional left shoulder pain.  He was found to exhibit no tenderness to palpation in the left shoulder, no swelling or other deformities.  There were no findings of skin, subcutaneous or muscle loss, and range of left shoulder motion was within normal limits, 150 degrees flexion, 150 degrees abduction, 85 degrees external rotation, and 70 degrees internal rotation.

Beginning in 2007, the medical evidence, and the Veteran's statements and testimony reflect, that he complained of constant and increasing pain and weakness, loss of strength, and diminished range of motion.

QTC examination conducted in 2007 show muscle strength for Muscle Group I at 4 of 5, but strength was found to be 5 of 5 in 2010.  In 2009, the examiner noted that Veteran's condition was quiescent.  

The medical evidence does not show, and the Veteran does not contend, that his GSW of the left shoulder required debridement, sloughing of soft part, or that it was characterized by long infection.  Rather, he testified in July 2010 that the wound was caused by a single bullet.  The medical evidence shows that the wound was through and through, and that there has been no intermuscular scarring throughout the time period under appeal.  

The above evidence does not show entitlement to an evaluation higher than 10 percent for the GSW injury to Muscle Group I.  Neither the Veteran's contentions nor the findings on examinations and treatment records indicate that he meets the criteria for more than a 10 percent evaluation.

It is noted that the wound is a through and through wound, which constitutes moderate muscle impairment under 38 C.F.R. § 4.56.  However, in 1998 his wounds were found to be healed with no sequaele except occasional pain.  In 2007, he was found to have muscle strength at 4 of 5, but in 2009 and 2010, muscle strength was assessed at 5 of 5.  Also, in 2007, the disability attributed to Muscle Group I was found to be quiescent in 2009.  Moreover, while left shoulder range of motion in 2010 reflects limitation in flexion and abduction to 90 degrees, the criteria for Muscle Group I references upward rotation of the scapula and elevation of the arm above the shoulder (as opposed to Muscle Group III, which works with in forward and back swing of the arm but concerns abduction and elevation of the arm to the level of the shoulder).  In that regard, it is noted that rotation range of motion in the left shoulder joint was measured at 30 degrees internal and 50 degrees external in 2010, 90 degrees internal and external in 2009, and 85 degrees internal and 60 degrees external in 2007 with consideration for pain and pain on motion explicitly stated.  In 1998, range of motion was measured at 70 degrees internal and 85 degrees external in 1998.  These measurements show that the Veteran has consistently been able to rotate his left arm, including above his shoulder, even with consideration of pain and pain on motion and repeated motion.  There have consistently been no findings of loss of deep fascia, intermuscular scarring, and no other findings of bone, tendon, or neurological involvement.

While there is a visible exit scar, showing that the bullet traversed two Muscle Groups, there were no other objective findings as required for moderately severe disability under 38 C.F.R. § 4.56 as contemplated by a higher evaluation.  The evidence does not include findings of loss of muscle substance, or normal firm resistance of muscles compared with sound side as contemplated by a moderately severe disability.  Rather, as noted above, strength was measured at 4 of 5 at its most decreased.  In light of the foregoing, the Board concludes that the severity of the Veteran's injury to Muscle Group I is consistent with a moderate level of disability and has been consistent with such level throughout the course of the appeal. 

In reaching this conclusion, the Board has considered whether a higher evaluation could be granted based on limitation of the left shoulder joint motion.  The criteria for Muscle Group I references upward rotation of the scapula and elevation of the arm above the shoulder (as opposed to Muscle Group III, which works with in forward and back swing of the arm but concerns abduction and elevation of the arm to the level of the shoulder).  In that regard, it is noted that rotation range of motion in the left shoulder joint was measured at 30 degrees internal and 50 degrees external in 2010, 90 degrees internal and external in 2009, and 85 degrees internal and 60 degrees external in 2007 with consideration for pain and pain on motion explicitly stated.  In 1998, range of motion was measured at 70 degrees internal and 85 degrees external in 1998.  These measurements show the Veteran has consistently been able to rotate his left arm, including above his shoulder, even with consideration of pain and pain on motion and repeated motion.  Specifically, range of left joint motion has not been limited to the shoulder level or below, or that it has been ankylosed, during this time period. 

Accordingly, for the reasons discussed above, the Board concludes that the criteria for a higher rating are not met or more nearly approximated during the period in question.  

GSW to the Left Shoulder Joint Muscle Group III Prior to November 23, 2010

From 1998 to 2007, the medical evidence reflects that the Veteran reported occasional left shoulder pain.  He was found to exhibit no tenderness to palpation in the left shoulder, no swelling or other deformities.  There were no findings of skin, subcutaneous or muscle loss, and range of left shoulder motion was within normal limits, 150 degrees flexion, 150 degrees abduction, 85 degrees external rotation, and 70 degrees internal rotation.

Beginning in 2007, the medical evidence, and the Veteran's statements and testimony reflect, that he complained of constant and increasing pain and weakness, loss of strength, and diminished range of motion.

The medical evidence does not show, and the Veteran does not contend, that his GSW of the left shoulder required debridement, sloughing of soft part, or that it was characterized by long infection.  Rather, he testified in July 2010 that the wound was caused by a single bullet.  The medical evidence shows that the wound was through and through, and that there has been no intermuscular scarring throughout the time period under appeal.  

The above evidence does not show entitlement to an evaluation higher than 20 percent for the GSW injury to Muscle Group III during this time period.  Neither the Veteran's contentions nor the findings on examinations and treatment records indicate that he meets the criteria for more than a 20 percent evaluation for this time period.  Although the wound is a through and through wound, and QTC examination in 2007 shows muscle strength at 4 of 5, muscle strength was at 5 of 5 in 2009.  Moreover, QTC examinations in 2007 and 2009 reflect that the Veteran was able to elevate and abduct his left arm to his shoulder and above, with consideration of pain and pain on motion.  Flexion was measured at 140 and 100 in 2007 and 2009, respectively, and abduction was measured at 130 and 100 in 2007 and 2009, respectively, again with consideration of pain and pain on motion.  Palpation of the muscle revealed loss of deep fascia and adherence to underlying structures in 2009 but no loss of muscle substance, impairment of muscle tone, intermuscular herniation, or adhesion to the bone.  There have consistently been no findings of intermuscular scarring, and no other findings of bone, tendon, or neurological involvement as contemplated by a higher evaluation.  In addition, there were no findings of loss of muscle substance, or normal firm resistance of muscles compared with sound side, and, as noted above tests of strength were not below 4 of 5 and were found to be at 5 of 5 in 2009.  Thus, the Board concludes that a moderately severe level of disability is not shown prior to November 23, 2010.  

While there is a visible exit scar, showing that the bullet traversed two Muscle Groups, and there is loss of deep fascia with adherence to underling structures, there were no other objective findings as contemplated for moderately severe disability under 38 C.F.R. § 4.56.  Likewise, there are no findings of loss of muscle substance, or an abnormal firm resistance of muscles compared with sound side.  Rather, as noted above, strength was measured at 4 of 5 at its most decreased. 

In addition, the Board has considered whether a higher evaluation could be granted based on limitation of the left shoulder joint motion.  The criteria for Muscle Group II references elevation and abduction of the arm to the level of the shoulder, and works with Muscle Group I in forward and back swing of the arm.  In that regard, it is noted that rotation range of motion in the left shoulder joint was measured at 100 degrees flexion and 100 degrees abduction at its most limited during this time period, with consideration for pain and pain on motion. Additional limited by pain after repetitive motion was observed but not fatigue, weakness, lack of endurance or incoordination.  Additional limitation of motion was by zero degrees.  These measurements show the Veteran has consistently been able to flex and abduct his left arm above his shoulder, even with consideration of pain and pain on motion and repeated motion.  Specifically, range of left joint motion has not been limited to the shoulder level or below, or that it has been ankylosed, during this time period.

In light of the foregoing, the Board concludes that the evidence prior to November 23, 2010, is constant with no more than moderate disability to Muscle Group III. Moderately severe disability to Muscle Group III is not shown prior to November 23, 2010.  

GSW Left Shoulder Muscle Group III for the Period Beginning November 23, 2010

The Veteran continues to report constant and increasing pain and weakness, loss of strength and diminished range of left shoulder joint motion.  The medical evidence does not show, and the Veteran does not contend, that his GSW of the left shoulder required debridement, sloughing of soft part, or that it was characterized by long infection.  Rather, he testified in July 2010 that the wound was caused by a single bullet.  The medical evidence shows that the wound was through and through, and that there has been no intermuscular scarring throughout the time period under appeal.  

The evidence does not show entitlement to an evaluation higher than 30 percent for the GSW injury to Muscle Group III during this time period as severe muscle disability is not shown.  The wound is a through and through wound, and the November VA examination in 2010 shows muscle strength at 4 of 5.  In addition, flexion and abduction were limited to 90 degrees, with consideration of pain and pain upon motion.  Notwithstanding, neither the Veteran's contentions nor the findings on examinations and treatment records indicate that he meets the criteria for more than a 30 percent evaluation for this time period.  There were no findings of intermuscular scarring and muscle function was found to be normal in terms of comfort, endurance, and strength sufficient to perform activities of dialing living.  There were no findings of nerve, tendon, or bone damage; muscle herniation; or loss of muscle substance.  Neurological examination showed normal vibratory sense and pin prick over the left shoulder area.  Findings of loss of deep fascia and adherence to underlying structures was reported in 2009 but there have been no findings of loss of muscle substance, impairment of muscle tone, intermuscular herniation, or adhesion to the bone.  There have consistently been no findings of intermuscular scarring, and no other findings of bone, tendon, or neurological involvement.  

The Veteran has complained since 2007 and testified in 2010 that his residuals of GSW to the left shoulder render him unable to keep up with work requirements.  He has stated that he has to stop work to allow pain to subside.  Furthermore, examinations conducted in 2010 show decreased strength, as noted above.  However, the record reflects no evidence of his inability to keep up with work requirements, this and he has presented no evidence of this.  

Moreover, there were no findings of other objective findings indicative of  severe muscle disability under 38 C.F.R. § 4.56 such as ragged, depressed or adherent scars; loss of muscle substance, or soft flabby muscles in the wound area; or of muscles swelling or hardening abnormally, adherence to bone, adaptation of contraction, or of atrophy in the muscle affected or surrounding muscles.  Accordingly, the Board concludes that a higher evaluation based on severe disability to Muscle Group III is not warranted.  

In addition, the Board has considered whether a higher evaluation could be granted based on limitation of the left shoulder joint motion.  The criteria for Muscle Group II references elevation and abduction of the arm to the level of the shoulder, and acts works with Muscle Group I in forward and back swing of the arm.  In that regard, it is noted that rotation range of motion in the left shoulder joint was measured at zero to 90 degrees flexion and zero to 90 degrees abduction with objective evidence of pain upon motion.  Repetitive motion resulted in pain but no additional limitations.  These measurements show the Veteran has consistently been able to flex and abduct his left arm to his shoulder, even with consideration of pain and pain on motion and repeated motion.  Specifically, range of left joint motion has been limited to the shoulder level but not to a level below; nor has it been ankylosed, during this time period.

In light of the foregoing, the Board concludes that the evidence since November 23, 2010, is constant with no more than moderately severe disability to Muscle Group III.  Severe disability to Muscle Group III is not shown prior to November 23, 2010.  

Esteban Considerations

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As noted above, the Veteran sustained a through and through GSW to his left shoulder, and VA and QTC examinations have consistently described entrance and exit scars.  The RO, in its October 2011 rating decision, re-evaluated the Veteran's disabilities from this GSW as involving muscle injuries.  However, it is noted that the 2007 QTC examination found that the Veteran's scars were tender.  VA regulations provide that separate disabilities arising from a single disease entity [i.e. scars and muscle injuries arising from the same shrapnel wound] are to be rated separately.  See Esteban, supra.  

Based on the analysis below, the Board finds that an award of a separate compensable evaluation is warranted for the Veteran's entrance scar of the GSW, left shoulder from September 18, 2007.  

Effective October 23, 2008, the criteria for the evaluation of scars was revised.  See 73 Fed. Reg. 54708, 54710 (September 23, 2008).  However, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received before October 2008, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of receipt of the claim.  Accordingly, the Board will consider only the pre-amendment rating criteria.

In addition, as the RO found CUE in the 1998 rating decision that originally granted service-connection for residuals, GSW of the left shoulder and re-evaluated the disability from 1998, the Board must also consider rating criteria governing the evaluation of scars at the time of the 1998 rating decision.  In this regard, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so. See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scar under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Diagnostic Code 7800 pertains to burn or other scars of the head, face, or neck.  The medical evidence reflects that this diagnostic code is not for application here, as the Veteran's GSW scars are located on his shoulder and chest.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998-2011).

Diagnostic Code 7801 pertains to burns or other scars not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is warranted for scars other than the head, face, or neck that are deep or that cause limited motion and comprise an area or areas exceeding six square inches (39 square centimeters).  A 20 percent evaluation is warranted where they comprise an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent evaluation.  Notes following the diagnostic code defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 affords a 10 percent evaluation for superficial scars, on other than the head, face, or neck, that did not cause limited motion and encompassed an area or areas at least 144 square inches (929 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2002-2009).

Diagnostic Codes 7801 and 7802, under the criteria in effect prior to 2002, concerned third and second degree burn scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (1998-2002).  These criteria are not applicable in the present case.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 afforded a 10 percent evaluation for superficial scars that were also unstable. Diagnostic Code 7804 provided a 10 percent evaluation for scars that were superficial and painful on examination.  Under Diagnostic Code 7805, other scars could be rated on limitation of function of the affected area.  Notes following the diagnostic codes defined an a deep scar as one associated with underlying soft tissue damage, a superficial scar as one not associated with underlying soft tissue damage, and an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002-2008).

Under the criteria in effective prior to 2002, Diagnostic Code 7803 provided a 10 percent evaluation for superficial scars that were poorly nourished with repeated ulceration.  A 10 percent evaluation was also warranted under Diagnostic Code 7804 for superficial scars that were tender and painful on objective demonstration.  A note following the diagnostic code indicates that the 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.  Diagnostic Code 7805 directs that other scars should be rated on the limitation of the function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998-2002).

In the present case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted for the Veteran's entrance scar under Diagnostic Code 7804 from September 18, 2007, at which time the QTC examination shows objective findings of tenderness at the entrance wound scar.  However, the evidence does not warrant either a separate compensable rating prior to September 18, 2007, or a rating in excess of 10 percent form September 18, 2007.  Likewise, the evidence does not warrant a separate rating based on the exit scar. 

Prior to September 18, 2007, the evidence did not show tenderness to palpation, including at the entrance scar, or skin, subcutaneous, or muscle loss.  The 2007 QTC examination appeared to indicate that there was no tenderness at either the entrance or exit scar.  Yet, in the diagnosis, the examiner noted objective findings of tenderness at the entrance scar.  Hyperpigmentation and abnormal texture were also detected, but the examiners in both examination reports noted that the areas were less than six square inches.  This does not warrant a compensable evaluation under either criteria.  

However, the evidence prior to September 18, 2007, is absent any findings of tenderness of the entrance scar.  Accordingly, a separate compensable rating prior to September 18, 2007, is not warranted.  Likewise, as mentioned above, the evidence throughout the course of the appeal is absent any objective findings of tenderness of the exit scar.  Accordingly, a separate compensable evaluation for the exit scar is not warranted at any time during the appeal.  

Similarly, VA and QTC examinations have consistently described limited range of left shoulder joint motion.  However, even if the Board were to consider the rating based on limitation of motion, the Board observes that at no time during the course of the appeal has the Veteran shoulder been ankylosed as required for a compensable evaluation under Diagnostic Code 5200.  Likewise, the evidence prior to November 23, 2010, does not show limitation of motion midway between the side and shoulder level as contemplated by a rating higher than the assigned 20 percent rating for Muscle Group III.  Rather at its worst, motion was limited to 100 degrees of flexion and abduction in 2007 and 2009.  Similarly, from November 23, 2010, the evidence does not show limitation of motion to 25 degrees from the side as contemplated by a rating in excess of the 30 percent assigned for Muscle Group III.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200 and 5201).  Furthermore, the Board observes that separate compensable evaluations are not warranted under these criteria, and are in fact prohibited under 38 C.F.R. § 4.14, because limitation of shoulder joint motion is contemplated in the criteria used to evaluate the muscles impaired, i.e., Muscle Groups I and III.  

Conclusions

The Board observes that it must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's statements to his health care providers, VA examiners and those statements he has made in correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology, and the Board accepts the veracity of his statements concerning the severity of his left shoulder GSW residuals and impairment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as shown above, the Veteran's symptomatology does not meet the criteria for higher ratings.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners pain but no additional limitation of motion due to pain, and no additional limitation of function due to weakness, fatigability or incoordination warranting a higher rating.  There is no reduced range of motion after repetitive motion shown in the examinations.  The Board concludes that a higher rating based on those factors is therefore not warranted.

The Board has considered staged ratings, but has found the evidence does not support the award of staged ratings other than have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent treatment or hospitalization for his GSW residuals of the left shoulder.  In addition, the manifestations of the disability are not in excess of those contemplated by the schedular criteria.

As noted above, he has reported since 2007 and testified in 2010 that his left shoulder disability makes it difficult for him to keep up with work requirements.  However, he consistently reports he is employed and, in November 2010, he reported that he had not missed any work in the last twelve months.  It is further noted that VA treatment records from 2007 through 2009 do not reflect that the Veteran has required frequent treatment, hospitalization for his residuals of GSW wound to the left shoulder, or that he has requested time off, or has been put on a reduced work load or has had to request accommodations due to his left shoulder disability.  The Board notes that the Veteran is competent to report that his GSW residuals fo the left shoulder interferes with his employment, but this evidence alone, does not show that his industrial impairment from his GSW residuals left shoulder is in excess of those contemplated by the assigned rating.  There is no other indication that the Veteran's industrial impairment from the disability exceeds those contemplated by the assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated that his GSW residuals left shoulder has made it difficult for him to keep up at work, and has affected adversely his promotability.  However, the record does not show that the Veteran is unemployable due to the residuals of his GSW left shoulder, and there are no specific instances or observations of impact on his ability to retain gainful employment due solely to his GSW residuals, left shoulder.  Rather, the evidence reflects he remains employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

In sum, the Board finds that the preponderance of the evidence is against an evaluation greater than 10 percent for residuals of GSW, left shoulder, Muscle Group I.  The preponderance of the evidence is against an evaluation for residuals of GSW, left shoulder, Muscle Group III, greater than 20 percent prior to November 23, 2010 and 30 percent beginning November 23, 2010.  

The preponderance of the evidence is not against the grant of a separate, 10 percent, and no greater, evaluation entrance scar associated with left shoulder GSW from September 18, 2007.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim for higher evaluations based on orthopedic manifestation and clearly established that the evidence supports no more than mild incomplete paralysis of the sciatic nerve.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An evaluation greater than 10 percent for residuals of GSW, left shoulder, Muscle Group I is denied.

An evaluation for residuals of GSW, left shoulder, Muscle Group III, greater than 20 percent prior to November 23, 2010 and 30 percent beginning November 23, 2010 is denied.

A separate 10 percent evaluation, and no greater, for entrance scar residuals GSW, left shoulder, is granted from September 18, 2007, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


